Citation Nr: 0327278	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a knee 
injury.

2.  Entitlement to service connection for a back disorder.





ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from May 1951 to February 
1954.

Historically, the New York, New York, Regional Office (RO) of 
the former Veterans Administration (now Department of 
Veterans Affairs (VA)) issued a decision in December 1974 
denying claims for nonservice-connected pension benefits and 
for service connection for a back condition.  The RO's 
January 1975 letter only notified the veteran of the denial 
of nonservice-connected pension benefits, but made no 
reference to the adverse decision on service connection for a 
back condition.  Accordingly, the issue of service connection 
for a back condition is still pending.  The veteran's 
correspondence initiating the current appeal, received on May 
31, 2002, constitutes the notice of disagreement (NOD) with 
the December 1974 adjudication on service connection for a 
back condition.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from the RO's December 2001 decision denying service 
connection for residuals of a knee injury.  Also, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
back disorder.  But as indicated above, the original December 
1974 adjudication of service connection for a back disorder 
never became final because of the defective notice.  See 
Myers v. Principi, 16 Vet. App. 228 (2002).  So Board has 
recharacterized the issue on appeal as merely a claim for 
service connection.


REMAND

In his February 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing often 
is called a travel Board hearing.  The RO informed him that 
his travel Board hearing was scheduled for May 28, 2003, but 
he failed to appear for his scheduled hearing.  However, by 
letter received in June 2003, he informed the RO that he had 
been unable to make the May 28, 2003, hearing because of a 
doctor's appointment.  He requested that his hearing be 
rescheduled.  So this case must be returned to the RO in 
order to reschedule the travel Board hearing.  38 C.F.R. 
§ 20.700(a) (2003).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's June 22, 2001, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days from the mailing of that letter to provide 
additional evidence in support of his claims.  The 60-day 
response period is invalid for the same reasons as the 30-day 
response period which was invalidated in the PVA case cited 
above.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for another 
travel Board hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of his hearing.  If, 
for whatever reason, he decides that he 
no longer wants a hearing, then document 
this in his claims file.



2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




